NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



       United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued January 24, 2008
                                    Decided April 22, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge


UNITED STATES OF AMERICA,                            ]   Appeal from the United
        Plaintiff-Appellee,                          ]   States District Court for
                                                     ]   the Western District of
No. 06-4123                            v.            ]   Wisconsin.
                                                     ]
GEORGE E. TAYLOR,                                    ]   No. 06 CR 105
        Defendant-Appellant.                         ]
                                                     ]   Barbara B. Crabb,
                                                     ]        Chief Judge.

                                            ORDER

        Appellant George Taylor’s appeal was pending when the Supreme Court decided
Kimbrough v. United States, 128 S. Ct. 558 (2007).  We therefore remanded Taylor’s sentence
to the district court for the limited purpose of permitting the sentencing judge to advise this
court whether she was inclined to resentence Taylor in light of Kimbrough.  However, we
instructed the district court judge to hold off telling the court whether she was inclined to
resentence the defendant under Kimbrough until she decided whether to act favorably on a
motion to reduce the defendant’s sentence under the new guidelines range, U.S.S.G.
§ 1B1.10(b)(2)(A).  United States v. Taylor, 520 F.3d 746, 748 (7th Cir. 2008).  

        Following our opinion, Taylor filed a motion to reduce his sentence, which the
district court granted and reduced Taylor’s sentence to 87 months, the bottom of the
amended guidelines range and the sentence requested by Taylor.   The judge explained that
No. 06‐4123                                                                                     2

she was persuaded that a reduction to the bottom of the range was justified as a response to
the sentencing discrepancy between crack and powder cocaine offenses.  She continued that
Taylor had not asked for a sentence below the guideline range and that she was not inclined
to give him one under any authority she may have under Kimbrough.  Instead, she noted
that the reduced sentence she was imposing would best carry out the statutory purposes of
sentencing by reflecting the severity of Taylor’s crime, protecting the community, and
achieving parity with the sentences of similarly situated defendants.  

       The district judge resentenced Taylor under the amended guidelines range, and
Taylor did not argue that 18 U.S.C. § 3553(a) would warrant a still‐lower sentence.  The
judge confirmed that she would not be inclined to impose a lower sentence in light of
Kimbrough.  Accordingly, we AFFIRM the judgment of the district court.